DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-3 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (JP 2001-141851) and Yata et al. (U.S. Publication No. 2011/0011443), both of which are cited in Applicant’s IDS submissions.  The citations to Mitsui refer to the machine translation submitted by Applicant.
claim 1, Mitsui teaches an electronic component device (Figure 3) comprising a housing formed of a semiconductor device.  Figure 3 and Paragraph 23.  Specifically, Mitsui teaches light is incident on a translucent solar cell (1) that is part of the outer frame of the housing.  Figure 3 and Paragraph 23.  Mitsui further teaches an electronic component in the form of an operation unit (4) is housed in the housing.  Figure 3 and Paragraph 23.
Although Mitsui teaches the semiconductor device can be a silicon solar cell (Paragraph 11), which would be expected to have a PN junction, Mitsui is silent as to the whether this is the case.
However, Yata, which deals with solar cells, teaches a silicon semiconductor device comprising a PN junction, wherein the design of the device is associated increased output current.  Paragraphs 9 and 31.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize a semiconductor device of the type taught by Yata, which is silicon solar cell comprising a PN junction, because Yata teaches it is designed for increased output current.
With respect to claim 3, Examiner notes the statement “configured to reduce a power supply voltage supplied to the electronic component from the power supply when a current having an intensity equal to or greater than a predetermined determination value flows to the housing” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the circuit.  Any circuit meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.

Mitsui further teaches the power from the semiconductor device is used as the electric power required for the standby state, meaning the circuit is configured such that it reduces a power supply voltage supplied to the electronic component from the power supply when a current having an intensity equal to or greater than a predetermined value flows to the housing.  Paragraph 31.  Specifically, the power generated by semiconductor device reaches the threshold when it is non-zero and then is used to power stand-by mode in place of the battery, meaning the power supply voltage from the battery is reduced.
(3)
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, fails to teach or fairly suggest an electronic component device meeting the cumulative limitations of claim 2.




(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759